Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20        PageID.145    Page 1 of 10



                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,
                                                    Case No. 20-20072
v.                                                  Hon. Denise Page Hood

ALPHA AMADOU DIALLO.

           Defendant.
_____________________________/

         ORDER GRANTING DEFENDANT’S SECOND MOTION FOR BOND
                             [#29]

I.      BACKGROUND
     A. Procedural Background
       This matter is before the Court on Defendant Alpha Amadou Diallo’s

(“Diallo”) Second Motion for Bond. [ECF No. 29] On March 21, 2019, a criminal

complaint was charged against Diallo for Procurement of Citizenship or

Naturalization Unlawfully, in violation of 18 U.S. Code § 1425. Diallo initially

appeared in front of Magistrate Judge Mona Majzoub on June 3, 2019. On June 10,

2019, Diallo consented to detention in front of Magistrate Judge Anthony Patti.

[ECF No. 11] On May 4, 2020, this Court denied Defendant’s Motion for Bond

because Defendant did not adequately establish that he was not a flight risk. After

reviewing the instant Motion, the Court finds that Defendant’s risk of flight is

minimal and GRANTS Defendant’s Second Motion for Bond.


                                          1
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20            PageID.146    Page 2 of 10




       B. Factual Background

           On or about October 23, 1996, Diallo was ordered to return to his self-

identified country of origin—Mauritania.1 Diallo appealed that ruling to the Board

of Immigration Appeals (“BIA”). On December 11, 1997, the BIA affirmed

Diallo’s removal. [ECF No. 26, Pg.ID 57] Despite his removal order, Diallo

remained in the United States, and using an alias and other fictive information, he

successfully petitioned for admittance as a political refugee from Guinea, his true

country of origin. [ECF No. 1, Pg.ID 3]

           After maintaining his status as a lawful permanent resident for five years,

Diallo began the citizen naturalization process. On or about December 26, 2017,

Diallo filed a Form N-400, Application for Naturalization. [ECF No. 26, Pg.ID 58]

The Government indicates that when asked if he had “ever lied to any U.S.

Government officials to gain entry or admission into the United States or to gain

immigration benefits while in the United States,” that Diallo checked “no.” When

asked if he had “ever been ordered removed, excluded, or deported from the

United States,” Diallo checked “no.” And when asked if he had “ever been placed

in removal, exclusion, rescission, or deportation proceedings,” Diallo also checked

“no.” [ECF No. 26, Pg.ID 58-59]




1
    Defendant’s country of origin is Guinea.

                                               2
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20         PageID.147     Page 3 of 10




        Diallo asserts that his life is endangered in Guinea. [ECF No. 23, Pg.ID 48-

49] He also indicates that he has been working with counsel to file applications for

asylum in both the United States and Canada. [Id.]

        Pretrial Services reported that an Immigration and Customs Enforcement

query revealed Diallo has an outstanding warrant and a final order of removal

dated December 11, 1997, and that the United States Marshals advised they have

received a detainer. According to Diallo, he was employed as an Uber driver prior

to his detention. [ECF No. 23, Pg.ID 49] Diallo has provided the Court with his

family’s address, which is where he will reside on bond.

II.     LEGAL ANALYSIS

      A. Standard of Review

        The Bail Reform Act (“BRA”), 18 U.S.C. § 3142, ordinarily requires that a

defendant be released pending trial. See 18 U.S.C. § 3142(e). A court may,

however, order detention of the defendant if the court finds that no set of

conditions will reasonably assure the appearance of the person at future court

proceedings and the safety of the community. See 18 U.S.C. § 3142(f). When

considering detention, the Court is required to use “the least restrictive []

conditions or combination of conditions” that will assure the person’s appearance.

§ 3142(c).



                                           3
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20       PageID.148     Page 4 of 10




      In reaching this determination, the district court must take into account

available information concerning: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence against the defendant; (3) the history and

characteristics of the defendant; and (4) the nature and seriousness of the danger

posed by the defendant’s release (i.e., “the Section 3142(g) factors”). 18 U.S.C. §

3142(g).

      The issue before the Court is whether an individual who violated

immigration laws, is eligible for bail under the Bail Reform Act; and if so, under

what conditions. Under the BRA, “Congress chose not to exclude deportable aliens

from consideration for release or detention in criminal proceedings.” United States

v. Adomako, 150 F.Supp.2d 1302, 1304 (M.D.Fla. 2001). For purposes of bail,

immigration status is not a factor for consideration in § 3142(g). See § 3142;

United States v. Trujillo–Alvarez, 900 F.Supp.2d 1167, 1174 (D. Or. 2012).

   B. Analysis

      Diallo asserts that he can live with his family. Diallo contends that the Court

can assure his presence in Court by enrollment in the Department of Homeland

Security’s Intensive Supervision of Appearance Program (“ISAP”). ISAP is a

monitoring program, which may include nightly curfews, electronic monitoring via

GPS tethers, voice recognition software for telephone-based reporting, and

intensive case management. Diallo argues that all of these procedures would
                                          4
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20                                PageID.149         Page 5 of 10




mitigate any potential flight risk and allow him to avoid deportation, while

allowing him to live with his family.

         Citing Minh Ly v. Hansen, Diallo argues that there must be a “strong and

special justification” to indefinitely detain someone without a hearing. 351 F.3d

263, 271 (6th Cir. 2003). Although the Court agrees with Diallo’s assertion, the

Court notes that Diallo is not being indefinitely detained and consented to his

detention. Diallo also cites Rodriguez v. Holder, from the Central District of

California, to argue that ICE must provide an individual detained pursuant to 8

U.S.C. § 1226(c) with a hearing before an immigration judge prior to the

defendant’s 181st day of detention. No. CV 07-3239 TJH RNBX, 2013 WL

5229795, at *2 (C.D. Cal. Aug. 6, 2013).2

         In response, the Government argues that Diallo’s prior history of deceit

illustrates the probability that he will not appear for Court. To support its argument

the Government asserts that Diallo is “unworthy of trust” because he has

repeatedly shown that he is willing to deceive the government to acquire what he

desires. See United States v. Scott, 2012 WL 1068104 at *2 (E.D. Mich., June 12,

2012) (denying pretrial release because the defendant was untrustworthy).




2
 The Court does not dispute the validity of Diallo’s cited cases but finds that they are inapplicable to the instant
case. The issue before this Court concerns Diallo’s detention and bond for the criminal violation of 18 U.S. Code
§ 1425. Diallo is still in the custody of the U.S. Marshal and has not been referred to Immigrations and Customs
Enforcement.

                                                           5
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20         PageID.150    Page 6 of 10




      Although the Government concedes that there is little information

concerning Diallo, it contends that an immigration detainer is reason enough to

consider him a flight risk. See United States v. Salas-Urenas, 430 Fed. Appx. 721,

723 (10th Cir. 2011) (finding that a defendant’s immigration status and the

existence of an ICE detainer are relevant considerations to weigh during a

detention hearing); but see United States v. Ailon-Ailon, 875 F.3d 1334, 1337 (10th

Cir. 2017) (finding that the existence of an ICE detainer did not present a flight-

risk). Citing United States v. Valadez-Lara, the Government argues that “most

courts have concluded the existence of an immigration detainer is a relevant factor

for considerations when the court undertakes its assessment of a defendant’s risk of

flight.” 2015 WL 1456530 at *6 (N.D. Ohio, March 30, 2015) (collecting cases).

      In his Reply, Diallo argues that he satisfies all the requirements for pretrial

release—he is not dangerous and not a flight risk. Diallo contends that Congress

intended the standard of proof for flight risks to be very demanding. Citing the

BRA’s legislative history, Diallo asserts that Congress intended courts to detain

individuals that pose a flight risk only in “extreme or unusual” circumstances. Bail

Reform Act of 1983: Report of the Committee on the Judiciary, S. Rep No 98-147,

98th Cong, 1st Sess. 48 (1983); see also United States v. Abrahams, 575 F.2d 3, 8

(1st Cir. 1978) (ruling that the government must show a “rare case of extreme and

unusual circumstances that justifies pretrial detention without bail”). Diallo further


                                          6
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20        PageID.151    Page 7 of 10




argues that the Government’s cited cases are distinguishable from his case because

Diallo is nonviolent, has established roots, and ICE has not yet pursued Diallo’s

imminent deportation. Diallo further asserts that the risk of flight is low because he

cannot return to the only other country that he has ties to—Guinea—because his

political affiliations endanger him.

      Diallo argues that the risk of contracting COVID-19 in jail was minimal

when he filed his first Motion. Other than stating that he is “nearly 60 years old,”

Diallo has provided no medical records to support finding he is more susceptible to

complications from the virus. [ECF No. 29, Pg.ID 130] Although Sanilac County

jail has not reported any cases of COVID-19, the Court acknowledges that Diallo’s

concerns about COVID-19 are valid.

      Diallo also notes that he has been detained for approximately one year,

which is more time than he would serve if he was convicted of the instant offense.

The defendant is charged with 18 U.S.C. § 1425(a). He has no known criminal

history; therefore, he is in Criminal History Category I. He initially appeared on

June 3, 2019. Consequently, he has been in custody for 12 months. Assuming

Diallo goes to trial and there is no adjustment for Acceptance of Responsibility,

this would result in a Total Offense Level of 10 and Criminal History Category I

and a guideline range of 6-12 months.




                                          7
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20                               PageID.152   Page 8 of 10




           The Court finds that there are restrictions that would ensure Diallo’s

appearance in Court, such as strict home confinement. The Court also notes that an

ICE detainer per se, does not establish “a serious risk that [the defendant] will flee”

sufficient to support pretrial detention for a nonviolent offender. See United States

v. Ailon-Ailon, 875 F.3d 1334, 1337 (10th Cir. 2017). While Diallo’s immigration

status would normally create some risk that he would flee, the court finds the risk

of flight to be minimal in light of his ties to this country, having lived here with his

family for decades3 and the travel restrictions the world finds itself in with the

COVID-19 pandemic.

           In addition, the Sixth Circuit in United States v. Veloz-Alonzo, has held, the

BRA presumes detention but allows for the permissive release of a criminal

defendant. 910 F.3d 266, 270 (6th Cir. 2018). The INA mandates the detention of

certain illegal aliens. Reading the BRA’s permissive use of release to supersede the

INA’s mandatory detention does not follow logically nor would doing so be

congruent with our canons of statutory interpretation. One of the primary purposes

of the BRA is to ensure the appearance of criminal defendants at judicial

proceedings. To the extent that ICE may fulfill its statutory mandates without

impairing that purpose of the BRA, there is no statutory conflict and the district

court may not enjoin the government’s agents.


3
    Defendant is currently classified as a lawful permanent resident. [ECF No. 29, Pg.ID 127]

                                                           8
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20                            PageID.153         Page 9 of 10




        An ICE detainer implies that ICE may immediately detain a defendant and

begin removal proceedings. It may be that ICE will act on its Detainer against

Diallo. However, the matter before this Court is whether Diallo is entitled to bond

based upon his potential danger to the community or his flight risk.4 The Court

believes that Defendant poses no danger to the community and that he is not a

flight risk.

III.    CONCLUSION

        For the reasons set forth above,

        IT IS HEREBY ORDERED that Defendant Alpha Amadou Diallo’s Motion

for Bond [#29] is GRANTED.

        IT IS FURTHER ORDERED that Defendant is immediately released on an

unsecured bond of $10,000.

        IT IS FURTHER ORDERED that Defendant must self-quarantine within his

home for 14 days.

        IT IS FURTHER ORDERED that Defendant must comply with all terms

and conditions set forth in the pretrial documents setting conditions of bail.

        IT IS FURTHER ORDERED that Defendant shall be confined to his home,

with electronic location monitoring to commence as soon as the Pretrial Services

4
 The issue of whether ICE may act on the Detainer is not before the Court. See United States v. Veloz-Alonzo, 910
F.3d 266, 270 (6th Cir. 2018).

                                                        9
Case 2:20-cr-20072-DPH-DRG ECF No. 32 filed 07/02/20       PageID.154   Page 10 of 10




 Department can safely install the necessary electronic monitoring equipment and

 upon such other conditions as the Pretrial Services Department deems necessary.

       IT IS FURTHER ORDERED that, within 24 hours of release from BOP

 custody, Defendant shall call the Pretrial Services Department to schedule an

 appointment.

       IT IS SO ORDERED.




                                              s//Denise Page Hood
                                              DENISE PAGE HOOD
 DATED:      July 2, 2020                           Chief Judge




                                         10
